Case 3:20-cv-00751-HEH-EWH Document11 Filed 02/11/21 Page 1 of 1 PagelD# 39

IN THE UNITED STATES DISTRICT COURT
FOR THE EASTERN DISTRICT OF VIRGINIA
Richmond Division

MOUSSA MOISE HABA, )
Plaintiff,
Vv. Civil Action No. 3:20CV751-HEH
COLONEL PERRY, ef al.,
Defendants.
MEMORANDUM OPINION

 

(Granting Relief and Reopening Action)

By Memorandum Opinion and Order entered on December 17, 2020, the Court
dismissed the action without prejudice because Plaintiff failed to respond to the
Memorandum Order entered on November 9, 2020. On January 8, 2021, the Court
received from Plaintiff a Motion to Inform the Court wherein Plaintiff states that he never
received the November 9, 2020 Memorandum Order and any accompanying document
from the Court. Accordingly, the January 8, 2021 Memorandum Opinion and Order will
be vacated and the Court will continue to process the action.

An appropriate Order will accompany this Memorandum Opinion.

It is so ORDERED. Nw
/s/

Henry E. Hudson

Date: Feb, li202| Senior United States District Judge
Richmond, Virginia

 
